Citation Nr: 1502182	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-36 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an eye disability.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Paul, Minnesota. 

This case initially was before the Board in March 2012 when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  It was returned to the Board by the AOJ in December 2012, May 2013, October 2013, and February 2014.  Each time the case was returned to the Board, it was remanded again to the AOJ for further development.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In its February 2014 remand, the Board noted the existence of relevant records at the Chicago VA Medical Center (VAMC Chicago) that the AOJ needed to obtain prior to appellate review.  These records indicate that the Veteran was treated at this VAMC; as the Board noted in its February 2014 remand, however, since the Veteran is an employee at VAMC Chicago, the body of the records reads, "You may not VIEW this COMPLETED EMPLOYEE HEALTH CLINIC NOTE."  The Board remanded this appeal in February 2014 so that the AOJ could obtain the identified VA treatment records.  The Board specifically instructed the AOJ to "enlist the aid of the Veteran to obtain these records, to include obtaining any waiver, permission, or any other type of consent necessary to obtain these records."  See Board remand dated February 25, 2014, at pp. 3 (emphasis in original).

Unfortunately, a review of the Veteran's VBMS electronic paperless claims file indicates that the records associated since the Board's February 2014 remand continue to be blocked from view by the above disclaimer or similar notice. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).  As the Board noted in its February 2014 remand, VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Board also noted in its February 2014 remand, the Veteran can obtain the identified records.  Therefore, and as requested in the Board's February 2014 remand, the AOJ must contact the Veteran and request that he provide the release or releases necessary to access and obtain these identified VA treatment records from VAMC Chicago.

The Board notes in this regard that judicial review is frustrated by the AOJ's apparent failure to comply with prior remand directives concerning obtaining identified VA treatment records which cannot be accessed without a release or releases from the Veteran.  It is unclear to the Board why the AOJ did not comply with its remand instructions that the Veteran should be asked to assist in obtaining these identified records by providing the necessary release of information so that the current disclaimer preventing access to them can be removed.  The Board also notes in this regard that compliance with its remand instructions is not discretionary.  The Board finally notes that, but for AOJ error in not complying with its prior remand instructions, this remand might have been avoided.  Cf. Cogburn v. Shinseki, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of Veterans law").  Unfortunately, this case has to go back on what Judge Lance in dissent in Cogburn properly called the "hamster-wheel" of Veterans appeals due to AOJ error.  Id.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in November 2014 without complying with the February 2014 remand instructions.  Given this error, another remand is required.

In addition, the Board observes that, in the Veteran's March 2013 eye examination, the examiner was asked to opine as to whether the Veteran's pre-existing exotropia worsened permanently beyond normal progression by his military service.  The March 2013 VA eye examiner opined the Veteran's "exotropia was not permanently worsened beyond normal progression by military service."  Unfortunately, this VA examiner did not provide any rationale for this opinion.  The Board notes in this regard that an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  A medical opinion that contains only data and conclusions cannot be accorded any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Thus, on remand, the March 2013 VA eye examination should be returned to the examiner who conducted it in order for this examiner to provide an addendum which contains a rationale for his opinion concerning whether the Veteran's pre-existing exotropia worsened permanently beyond normal progression by his military service.  

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's February 2014 remand, contact the Veteran and request that he provide the release or releases necessary to obtain and access his VA treatment records at the VA Medical Center in Chicago, Illinois.  Advise the Veteran that, if he does not cooperate with VA's efforts to obtain these identified records, the potential adverse consequences of his actions could include the denial of his claims.  All attempts to obtain the Veteran's permission in order to access the identified records at the VA Medical Center in Chicago, Illinois, must be documented in the claims file.  In addition, all attempts to obtain copies of these identified treatment records must be documented in the claims file.

2.  Obtain all VA treatment records which have not been obtained already and, if necessary, obtain from the Veteran any signed release(s) to obtain and access his updated VA treatment records from the VA Medical Center in Chicago, Illinois.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Thereafter, forward a copy of this REMAND to the VA Medical Center in Milwaukee, Wisconsin, and ask the VA examiner who conducted the March 2, 2013, VA eye conditions Disability Benefits Questionnaire (DBQ) to provide an addendum opinion to this examination report.  If the VA examiner who conducted the March 2, 2013, VA eye conditions DBQ is not available, then forward a copy of this REMAND to another appropriate VA clinician for his or her review and preparation of an addendum to this examination report.  

In his or her addendum, the March 2013 VA examiner or other appropriate VA clinician is asked to state if aggravation of the Veteran's pre-existing exotropia was found and, if so, whether aggravation was due to the natural progression of the condition or whether it was aggravated beyond its natural progression during the Veteran's period of active duty.  A complete rationale must be provided for any opinions expressed.  If the March 2013 VA examiner or other appropriate VA clinician cannot provide a requested opinion(s) without resorting to speculation, then he or she must explain why.

4.  Review the addendum to the March 2013 VA examination report and determine whether it is in substantial compliance with the REMAND directives.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

